DETAILED ACTION
Claims 1-60 were subject to restriction requirement mailed on 04/12/2022.
Applicant filed a response, and elected Group I and species (a-i), encompassing claims 1-12 and 15-25, and withdrew claims 13-14 and 26-60, without traverse on 06/13/2022.
Claims 1-60 are pending, and claims 13-14 and 26-60 are withdrawn.
Claims 1-12 and 15-25 are rejected.

Election/Restrictions
Applicant’s election without traverse of Group I and species (a-i), encompassing claims 1-12 and 15-25 in the reply filed on 06/13/2022 is acknowledged.
Claims 13-14 and 26-60 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/13/2022.

Priority
Applicant’s claim for the benefit of a prior-filed application (PCT/US2017/030499, filed 05/02/2017; and PRO 62330533, filed 05/02/2016) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.


Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2, line 2, it is suggested to amend “nitric oxide” to “the nitric oxide”.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 9-10 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each line 1 of claims 5-6, recites a phrase “the band gap energy”, which lacks antecedent basis. It is suggested to amend the phrase to “a band gap energy”.

Claim 9, line 1, recites a phrase “the titanium dioxide”, which lacks antecedent basis and it is unclear what the phrase refers to. The examiner interprets that claim 9 depends on claim 8 instead, which recites a titanium dioxide. Interpretation is speculative. Clarification is requested.

Claim 10, lines 1-2, recite a phrase “the phase of the titanium dioxide”, which lacks antecedent basis and it is unclear what the phrase refers to. The examiner interprets that claim 10 depends on claim 9 instead, which recites the titanium dioxide comprises a phrase. Interpretation is speculative. Clarification is requested.

Claims 18-20, recites a copper content in the unit of wt.%. However, it is unclear what the copper content is based on, i.e., based on a weight of the titanium dioxide, or based on a total weight of the copper modified titanium dioxide. The examiner interprets the copper content is based on a weight of the titanium dioxide. Interpretation is speculative. Clarification is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-12, 15 and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al., Photocatalytic decomposition of NO at 275 K on titanium oxides included within Y-zeolites cavities: the structure and role of the active sites, J. Phys. Chem., Vol., 1996, 100, 40 (Yamashita) (provided in IDS received on 08/05/2019) in view of Zhang et al., Copper and iodine co-modified TiO2 nanoparticles for improved activity of CO2 photoreduction with water vapor, Applied Catalysis B: Environmental, 2012, 123-1254, 257-264 (Zhang) (provided in IDS received on 08/05/2019).
Regarding claims 1-3, 7-12, 15 and 21-22, Yamashita discloses TiO2 powdered catalysts (JRC-TIO-4: anatase 92%, rutile 8%) were supplied as a standard reference catalyst; the photocatalytic reactions of NO molecules (i.e., nitric oxide) were carried out with the catalysts in a quartz cell with a flat bottom connected to a conventional vacuum system; UV irradiation of the catalysts in the presence of NO was carried out using a 75-W high-pressure Hg lamp at 275 K (Yamashita, page 16042, left column, 4th paragraph); reading upon a photoreduction system for a fluid system, the fluid stream including nitric oxide, the photoreduction system comprising: a catalyst arranged such that the fluid stream flows over a surface region of the catalyst; a light source configured to illuminate the surface region of the catalyst.
Yamashita further discloses UV irradiation of the powdered TiO2 in the presence of NO was found to lead to the evolution of N2, O2, and N2O (Yamashita, page 16042, right column, 2nd paragraph); and the formation of N2O (i.e., nitrous oxide) is found to be the major reaction on the bulk TiO2 catalyst (i.e., powered TiO2) (Yamashita, page 16042, right column, 4th paragraph); reading upon wherein when the light source illuminates the surface region of the catalyst, a concentration of the nitric oxide in the fluid stream are reduced as the fluid stream flows over the surface region.

Further regarding claims 1, 7, 11-12, 15 and 22, Yamashita does not explicitly disclose that the fluid stream including carbon dioxide, and wherein when the light source illuminates the surface region of the catalyst, a concentration of the carbon dioxide in the fluid stream are reduced as the fluid stream flows over the surface region; or wherein the metal oxide comprises a dopant; or wherein the catalyst comprises copper modified titanium dioxide.

With respect to the difference, Zhang teaches activity of TiO2 catalyst for photocatalytic reduction (Zhang, Abstract). Zhang specifically teaches the catalytic activities for the photocatalytic reduction of CO2 with water vapor under UV-visible illumination (Zhang, page 258, paragraph spanning between left and right columns); in Table 3 (Zhang, page 263, Table 3), 1Cu-TiO2 (i.e., Cu modified titanium dioxide) converts CO2 into products comprising CO under UV/vis light irradiation.
 As Zhang expressly teaches, there have been increased concerns about global climate change as well as worldwide interest in reducing the emissions of greenhouse gases, particularly carbon dioxide; conversion of CO2 to valuable energy-bearing compounds such as CO, offers a brand new opportunity for a sustainable energy future (Zhang, page 257, left column, 1st paragraph); under UV-vis irradiation, single ion-modified TiO2 samples (e.g. copper modified TiO2) exhibits enhanced activities (i.e., for converting CO2 to energy bearing compounds (Zhang, page 260, right column, 4th paragraph).
Zhang is analogous art as Zhang is drawn to activity of TiO2 catalyst for photocatalytic reduction.
In light of the motivation of photocatalytic reduction of CO2 into energy-bearing compounds, as taught by Zhang, it therefore would have been obvious to a person of ordinary skill in the art to modify the TiO2 of Yamashita with Cu (i.e., copper modified TiO2), and include CO2 in the fluid stream of the photoreduction system, to convert CO2 to products comprising CO (i.e., a concentration of the carbon dioxide in the fluid stream are reduced as the fluid stream flows over the surface region) with enhanced photoreduction activity, in order to address concerns about global climate change and achieve a sustainable energy future and thereby arrive at the claimed invention.
	
Regarding claims 18-20, Yamashita in view of Zhang teaches the nominal Cu concentration varied from 0.1 to 1 wt.%, a range that corresponded to optimum catalytic activities (Zhang, page 258, right column, 2nd paragraph). 0.1 to 1 wt.% would read upon the ranges of claims 18-19, and encompasses the range of claim 20. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	

Regarding claims 23-24, Yamashita in view of Zhang teaches the photocatalytic reactions were carried out with the catalysts (150 mg) in a quartz cell; UV irradiation of the catalysts in the presence of NO (7.8 µmol) (Yamashita, page 16042, 4th paragraph); for TiO2 powder, yield of N2O is 6 µmol/g of TiO2 per hour; and yield of N2 is 2 µmol/g of TiO2 per hour (Yamashita, page 16042, right column, Table 1); which corresponds to for 150 mg catalyst, yield of N2O is 0.9 µmol per hour (6 µmol/g *0.15 g=0.9 µmol), and yield of N2 is 0.3 µmol per hour (2 µmol/g *0.15 g=0.3 µmol). 

Therefore, for example, in 2 hours, the remaining NO is 3 µmol (i.e., 7.8 – 0.9*2*2-0.3*2*2=3). The conversion of nitric oxide in the fluid stream is: 62% (i.e., (7.8-3)/7.8*100= 62%). The yield of nitrous oxide (i.e., N2O) in the fluid stream is: 75% (i.e., 0.9*2*2/(7.8-3)*100=75%).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Zhang as applied to claim 3 above, and taken in view of evidence by Luttrell et al., Why is anatase a better photocatalyst than rutile? – Model studies on epitaxial TiO2 films, Sci Rep 4, 2014, 4043 (Luttrell).
Regarding claims 4-6, as applied to claim 3, Yamashita in view of Zhang teaches TiO2 (JRC-TIO-4: anatase 92%, rutile 8%) (Yamashita, page 16042, left column, 4th paragraph). According to Luttrell, the band gap of TiO2 is ~3.0 eV for rutile and ~3.2 eV for anatase. Therefore, the TiO2 (JRC-TIO-4: anatase 92%, rutile 8%) of Yamashita in view of Zhang would have a band gap of ~3.0 to ~3.2 eV.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Zhang as applied to claim 15 above, and further in view of Tobaldi et al., Fully quantitative X-ray characterization of Evonik Aeroxide TiO2 P25®, Materials Letters, 2014, 122, 345-347 (Tobaldi).
Regarding claims 16-17, as applied to claim 15, Yamashita in view of Zhang teaches Cu-TiO2 was prepared using the same procedure, i.e., through an incipient wet impregnation process; typically, TiO2 sample was mixed in CuCl2 solution (Zhang, page 258, right column, 2nd paragraph), reading upon wherein the copper modified titanium dioxide is formed from reaction of a copper-containing compound and titanium dioxide particles.

Yamashita in view of Zhang does not explicitly teach titanium dioxide particles having a mean diameter in a range of 10 to 50 nanometers or titanium dioxide particles having a mean diameter in a range of 10 to 30 nanometers.

With respect to the difference, Tobaldi teaches photocatalyst TiO2 (Tobaldi, Abstract). Tobaldi specifically teaches Evonik Aeroxide TiO2 P25® (Tobaldi, page 345, left column, 1st paragraph); the crystalline composition of P25 is 78% anatase and 14% rutile (Tobaldi, page 345, left column, 2nd paragraph); the anatase phase had an average crystalline domain size of 15.5 nm, and the rutile phrase has a larger crystalline domain size of 19.3 nm (Tobaldi, page 347, left column, bottom paragraph). 
As Tobaldi expressly teaches, amongst the wide number of commercially available photocatalytic titania, Evonik Aeroxide P25®, synthesized via flame pyrolysis, is widely used because of its high photocatalytic activity in many reaction systems, thus becoming a standard for photocatalytic reactions (Tobaldi, page 345, left column, 1st paragraph).
Tobaldi is analogous art as Tobaldi is drawn to photocatalyst TiO2.
In light of the motivation of using Evonik Aeroxide P25®, as taught by Tobaldi, it therefore would have been obvious to a person of ordinary skill in the art use Evonik Aeroxide P25®, which has average crystalline domain size (i.e., mean diameter) of 15.5 to 19.3 nm, as the TiO2 of Yamashita in view of Zhang, in order to achieve high photocatalytic activity, and thereby arrive at the claimed invention.

Furthermore, Evonik Aeroxide P25® is the identical TiO2 with that used in the present invention (e.g., specification, [0059]). Therefore, Yamashita in view of Zhang and Tobaldi would inherently and necessarily meet the claimed limitations of claims 16-17. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

	
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Zhang as applied to claim 1 above, and further in view of Usubharatana et al., Photocatalytic process for CO2 emission reduction from industrial flue gas streams, Ind. Eng. Chem. Res., 2006, 45, 2558-2568 (Usubharatana) (provided in IDS received on 08/05/2019).
Regarding claim 25, as applied to claim 1, Yamashita in view of Zhang there have been increased concerns about global climate change as well as worldwide interest in reducing the emissions of greenhouse gases, particularly carbon dioxide; conversion of CO2 to valuable energy-bearing compounds such as CO, offers a brand new opportunity for a sustainable energy future (Zhang, page 257, left column, 1st paragraph).
Yamashita in view of Zhang does not explicitly teach that wherein the fluid stream includes flue gas.
With respect to the difference, Usubharatana teaches photocatalytic process (Usubharatana, Abstract). Usubharatana specifically teaches the reduction of CO2 emissions from industrial flue gas streams (Usubharatana, Abstract).
As Usubharatana expressly teaches, according to Intergovermental Panel on Climate Change, the Earth’s surface temperature has risen by approximately 0.6 K in the past century, with particularly significant warming trends over the past two decades; the primary contributor to this phenomenon is carbon dioxide (CO2) emissions (i.e., flue gas) from fossil fuel combustion (Usubharatana, page 2558, left column, 1st paragraph); photocatalytic processes can be applied for CO2 removal while simultaneously converting CO2 to marketable products (Usubharatana, page 2558, right column, 2nd paragraph).
Usubharatana is analogous art as Usubharatana is drawn to photocatalytic process.
In light of the motivation of conduct photocatalytic process for CO2 removal from flue gas, as taught by Usubharatana, it therefore would have been obvious to a person of ordinary skill in the art to include flue gas in the fluid stream of Yamashita in view of Zhang, in order to reduce carbon dioxide emissions from fossil fuel combustion and address global warming issue, and thereby arrive at the claimed invention.
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        
/MELISSA S SWAIN/Primary Examiner, Art Unit 1732